HOOD, Judge.
This case has been consolidated for trial and appeal with the cases of Louisiana Resources Company v. Greene, La.App., 329 So.2d 479; and Louisiana Resources Company v. Pere, La.App., 329 So.2d 480.
We granted certiorari and a stay order in these consolidated cases to review the trial court’s refusal to grant defendants’ motion for a continuance. After denying that motion, the trial court proceeded with the trial of the exceptions of no right of action, no cause of action, vagueness, and prematurity, which had been filed by defendants in this suit. Writs were granted and the proceedings were stayed before that trial was completed.
After reviewing the record and the arguments of counsel, we have decided that defendants are entitled to a continuance of not less than ten and not more than twenty days from and after the date of this judgment before being compelled to resume the trial of the above exceptions.
For these reasons, the writ issued herein is maintained, and judgment is rendered remanding the case to the trial court, and directing the trial judge to proceed with or to resume the trial of this case in not less than ten or more than twenty days from and after the date of this judgment.
The costs of this proceeding are to be assessed at the time a final judgment is rendered in this case.
Writ maintained and case remanded.
WATSON, J., dissents and assigns reasons.